
	

115 S947 IS: Transparency Improvements and Compensation to Keep Every Ticketholder Safe Act of 2017
U.S. Senate
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 947
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2017
			Ms. Hassan (for herself, Mr. Schatz, Mr. Markey, Mr. Blumenthal, Ms. Cortez Masto, Mr. Franken, Mr. Van Hollen, Mr. Casey, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To protect passengers on flights in air transportation from being denied boarding involuntarily,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Transparency Improvements and Compensation to Keep Every Ticketholder Safe Act of 2017 or the TICKETS Act. 2.Protection of passengers from being denied boarding involuntarily (a)Right To fly of boarded passengersAn air carrier may not, on or after the date of the enactment of this Act, deny boarding a flight operated by the air carrier to a passenger without the consent of the passenger once the passenger is approved by the gate attendant to clear the boarding area and board the flight unless the passenger presents a safety, security, or health risk, as determined by the Secretary of Transportation.
 (b)Elimination of limitation on compensation for being denied boardingNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall revise the regulations under part 250 of title 14, Code of Federal Regulations, to eliminate the dollar amount limitations under paragraphs (2) and (3) of subsections (a) and (b) of section 250.5 of such title on the amount of compensation that may be provided to a passenger who is denied boarding involuntarily.
 (c)Limitation on number of seats that may be oversoldIn revising under subsection (b) the regulations under part 250 of title 14, Code of Federal Regulations, the Secretary shall—
 (1)determine whether a limitation on the number of seats that may be oversold for a flight is necessary; and
 (2)if the Secretary determines that such a limitation is necessary, consider whether to impose such a limitation based on a percentage of the seats available on an aircraft.
 (d)Regulations relating to accommodation of air carrier employeesNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations requiring an air carrier seeking accommodation on a flight for an employee of the air carrier or another air carrier to check that employee in for the flight not later than 60 minutes before the flight is scheduled to depart.
 (e)Notice of policies of air carriers on oversold flightsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations requiring—
 (1)an air carrier, or other entity selling tickets for flights in passenger air transportation, to specify, on a passenger's flight itinerary and receipt, the policies of the air carrier operating the flight with respect to oversold flights and with respect to requiring passengers to give up seats to employees of the air carrier; and
 (2)an air carrier to post those policies publicly at each gate of the air carrier at an airport. (f)Air carrier definedIn this section, the term air carrier means an air carrier or foreign air carrier, as those terms are defined in section 40102 of title 49, United States Code.
			
